Exhibit 10.2
CENTRAL IOWA ENERGY, LLC TOLL PROCESSING AGREEMENT
This Central Iowa Energy, LLC Toll Processing Agreement (the “Agreement”) is
made and entered into effective January 6, 2009, by and between Central Iowa
Energy, LLC, an Iowa limited liability company, of 3426 East 28th St. North,
Newton Iowa, 50208 (“CIE”), and REG Marketing & Logistics Group, LLC, an Iowa
limited liability company (“REG Marketing”), of 416 S. Bell Avenue, PO Box 888,
Ames, Iowa 50010 (each a “Party,” and collectively the “Parties”).
Recitals
A. CIE is in the business of manufacturing and processing biodiesel from
feedstock at its biodiesel processing facility located at Newton, Iowa (the
“Facility”).
B. REG Marketing desires to arrange for the delivery of animal fats and other
feedstocks (as specified by the provisions of Section 7 hereafter, herein
“Feedstocks”) to CIE for processing into biodiesel meeting the specifications
set out in Section 8 hereafter (herein “Biodiesel”) pursuant to a toll
processing arrangement. CIE desires that REG Marketing arrange for the delivery
of Feedstocks for processing at the Facility.
The Agreement
In consideration of the mutual benefits and obligations herein provided and
other good and valuable consideration, CIE and REG Marketing agree as follows:
1. Offers to Deliver Feedstocks for Processing. REG Marketing may offer to
deliver Feedstocks to CIE’s Facility at Newton, Iowa, during the term of this
Agreement.

  (a)  
Orders within Facility Commitment. REG Marketing shall have the right (but not
any obligation) to order the processing of up to 1.9 million pounds of
Feedstocks during a Production Week at the Facility (“Facility Commitment”), so
long as REG Marketing has delivered such order at least two (2) weeks prior to
the commencement of such Production Week. Any such order shall set out the type
and quantity of Feedstocks, and the Production Week for which such Feedstocks
are intended for processing (“Order”). If such Order is timely made, then unless
otherwise agreed by the Parties REG Marketing shall deliver the Feedstocks to
CIE prior to such Production Week to utilize in the production of the Biodiesel,
CIE shall process the Feedstocks and test and certify the Biodiesel as meeting
the agreed upon specifications under the applicable Order during such Production
Week, and REG Marketing shall arrange to pick up the resulting Biodiesel during
the two weeks immediately following such Production Week. CIE agrees to provide
written acknowledgment of all Orders placed by REG Marketing. For purposes of
this Agreement, a “Production Week” shall mean a calendar week beginning at 8:00
a.m. on Monday and ending at 7:59 a.m. on the following Monday, with weeks
designated for delivery of Feedstocks and pick up of Biodiesel measured in
similar fashion.

      ***  
Portions omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 

 



--------------------------------------------------------------------------------



 



As an example, for the Production Week commencing January 19, 2009, REG
Marketing would need to have delivered its Order for such Production Week on or
before 5:00 p.m. on Monday, January 5, 2009. If such Order has been timely
delivered to CIE, REG Marketing would then have until 7:59 a.m. on Monday
morning January 19, 2009, to deliver in the Feedstocks required for such
Production Week. CIE would then have the Production Week of January 19 through
January 26, 2009, to complete production, test and certify the Biodiesel meets
the agreed upon specifications under the applicable Order. REG Marketing would
then have from January 26 through 7:59 a.m. on February 9, 2009, to pick up the
Biodiesel produced for such Production Week. REG Marketing shall develop a
sample “Order/Nomination” form to be used by the Parties, which shall be
attached as Exhibit A hereto.

  (b)  
Offers in Excess of the Facility Commitment. REG Marketing may offer to delivery
additional Feedstocks beyond the Facility Commitment, subject to CIE’s
acceptance. Any such offer (“Nomination”) shall set out the type and quantity of
Feedstocks, the Production Week for which such Feedstocks are intended for
production, and advise of the time period during which CIE shall be required to
communicate CIE’s acceptance back to REG Marketing (“Offer Period”). The parties
agree that such Offer Period will not expire prior to 12:00 o’clock noon, local
time at the Facility, on the business day following that day during which the
Nomination is delivered, and provided further that (unless waived by CIE) a
Nomination shall not propose a Feedstocks delivery schedule with first delivery
date less than seven (7) calendar days after the end of the Offer Period. If a
Nomination is accepted by CIE (as set out hereafter), then (unless otherwise
agreed by the Parties) REG Marketing agrees to deliver the Feedstocks to CIE
pursuant to the terms of the Nomination prior to such Production Week to utilize
in the production of the Biodiesel, CIE shall during such Production Week
process the Feedstocks and test and certify the Biodiesel as meeting the agreed
upon specifications under the applicable Nomination, and REG Marketing shall
arrange to pick up the resulting Biodiesel during the two weeks immediately
following such Production Week. The sample “Order/Nomination” form to be used by
the Parties is attached as Exhibit A hereto.

2. Agreement to Process Orders; Consideration of Nominations.

  (a)  
Orders within Facility Commitment. CIE agrees to process Feedstocks for all
Orders received totaling up to 1.9 million pounds per Production Week, such
processing to be within the time frame as set out in Section 1(a) above (unless
otherwise agreed by the Parties).

  (b)  
Nominations in Excess of Facility Commitment. In addition, should REG Marketing
offer to deliver Feedstocks in excess of such Facility Commitment, CIE will
consider any such Nomination received, and shall have the right (but not any
obligation) to accept Nominations received from REG Marketing by notice given
during the Offer Period. If CIE gives timely acceptance of a Nomination
(pursuant to the provisions set out in this Agreement, herein an “Acceptance”),
then CIE agrees to process Feedstocks received pursuant to the terms of the
Nomination (and such other applicable provisions as set out herein).

 

- 2 -



--------------------------------------------------------------------------------



 



3. Manner of Extending Order, Nominations, Acceptances. Notwithstanding any
provisions of Section 26(a) to the contrary, the Parties may submit Orders,
Nominations and Acceptances by telephone or email, provided that any Order,
Nomination or Acceptance submitted by telephone must be followed by timely
confirmation by email.
4. Toll Fees and Payment. CIE shall be paid a toll fee of $*** for every gallon
of Biodiesel at standard temperature and pressure delivered to REG Marketing,
produced at the Facility from the Feedstocks delivered by REG Marketing. Payment
shall be made as follows:

  (a)  
The toll Fee under the terms of such Order or Nomination by wired funds to CIE
within one (1) business day of delivery of the Biodiesel to REG Marketing with
respect to such Order or Nomination (FOB Newton).

5. Co-Products. In consideration of services rendered hereunder, CIE shall also
be entitled to receive at no additional cost, all glycerin and other co-products
produced as a result of the processing of the Feedstocks.
6. Yield. In consideration of the Toll Fee and handling of co-products agreed
upon, CIE agrees to deliver to REG Marketing not less than 1 Gal of Biodiesel
for every *** pounds of Feedstocks delivered by REG Marketing to the Facility
which equates to a weight yield of ***% (7.35 lbs biodiesel divided by *** lbs
of feedstock). Yields shall be calculated based on aggregate bill of lading for
all Feedstocks delivered pursuant to this Agreement.
7. Feedstocks. The Feedstocks to be delivered to the Facility pursuant to this
Agreement shall comply with the specifications set forth on Exhibit B attached
hereto. Should REG Marketing propose any other type of Feedstocks other than
identified on Exhibit B, the Parties shall agree upon the written specifications
and minimum yield applicable to such additional feedstock, and sign and attach
such specifications and minimum yield as an addendum to Exhibit B. Prior to
accepting deliveries of Feedstocks CIE shall have the right at its expense to
inspect and test the tendered Feedstocks to determine if it meets the
specifications required under this Agreement, and if any such Feedstocks does
not meet the required specifications then CIE shall have the right to reject
such Feedstocks and require REG Marketing, at its cost, to replace the same with
Feedstocks that meets the required specifications.
8. Biodiesel. The Biodiesel to be produced pursuant to this Agreement shall
comply with the specifications set forth on Exhibit C attached hereto. At REG
Marketing’s request, two (2) — one (1) litre samples of the Biodiesel to be
delivered to REG Marketing by CIE shall be made available for testing at REG
Marketing’s cost, prior to REG Marketing picking up such Biodiesel. Should
inspection and testing determine that any Biodiesel does not meet the required
specifications (whether determined before or after such Biodiesel has been
picked up by REG Marketing, and including after delivery to REG Marketing’s
customers), REG Marketing shall have the right to reject such Biodiesel, and
require CIE, at its cost, to replace the same with Biodiesel that meets the
required specifications.

      ***  
Portions omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 

- 3 -



--------------------------------------------------------------------------------



 



9. Term. The term of this Agreement shall commence upon its signature by the
Parties, and run until the 30th day of April, 2009. This Agreement shall
continue thereafter on a month to month basis unless and until notice of its
termination is provided in writing by one Party to the other Party at least one
(1) month in advance of the termination date.
10. Title. Title to the Feedstocks delivered by REG Marketing pursuant to this
Agreement and title to the contractual amount of corresponding Biodiesel
produced from such Feedstocks shall at all times be and remain with REG
Marketing.
11. Risk of Loss; Insurance. Risk of loss to the Feedstocks and the Biodiesel
produced therefrom shall at all times be borne by REG Marketing, and REG
Marketing will maintain such property insurance on the Feedstocks and the
Biodiesel produced therefrom as REG Marketing shall determine, in its sole
discretion.
CIE and REG Marketing shall each, at its own cost and expense, obtain and
maintain, during the term of this Agreement, comprehensive general liability
insurance, in minimum amounts of Five Million Dollars ($5,000,000) per
occurrence for damage, injury and/or death to persons, and One Million Dollars
($1,000,000) per occurrence for damage and/or injury to property and Worker’s
Compensation Insurance as required by law. Such coverage shall be on a date of
occurrence form, and be provided by an insurance company reasonably satisfactory
to the other Party. CIE and REG Marketing shall each provide the other with
proof of such insurance coverage prior to any Feedstocks being delivered, such
insurance naming the other Party as an additional insured, and providing that
the coverage represented thereby shall not be canceled nor modified unless at
least thirty (30) days prior written notice has been given to the additional
insured.
12. Inventory Reports. CIE will provide REG Marketing with daily reports showing
the receipt, usage and inventory of Feedstocks, and shipments, production and
inventory of Biodiesel produced.
13. Production Costs. Other than for the cost of the Feedstocks purchased and
delivered by REG Marketing, CIE shall be responsible for all costs of producing
the Biodiesel required under this Agreement, including without limitation all
labor costs and the cost of utilities, chemicals and other consumables used in
such production.
14. Testing. CIE shall be responsible for the cost of testing to fully certify
the Biodiesel meets the specifications identified in the Order or Nomination.
All sampling and testing shall be in conformance with BQ-9000 rules and
regulations.
15. Freight Costs. REG Marketing will bear the cost of all freight charges for
the Feedstocks purchased by REG Marketing, and Biodiesel to be produced
therefrom, pursuant to this Agreement.

 

- 4 -



--------------------------------------------------------------------------------



 



16. Protection of REG Marketing’s Title. In order to better evidence REG
Marketing’s ownership of the Feedstocks and the Biodiesel produced therefrom,
CIE hereby authorizes REG Marketing on its behalf, at any time and from time to
time to file protective financing statements in any Uniform Commercial Code
jurisdiction, which may include without limitation any initial financing
statements and amendments thereto that (i) describe the Feedstocks, and the
Biodiesel that is the subject of this Agreement, and (ii) contain any other
information required or appropriate to be included pursuant to the Uniform
Commercial Code of the state where filed, including that the organizational
identification number of CIE is                     . CIE agrees to furnish any
such information to REG Marketing promptly upon request. CIE will not purport to
pledge, mortgage or create, or suffer to exist a security interest in the
Feedstocks and the Biodiesel that is produced therefrom, in favor of any third
party, and CIE, upon the request of REG Marketing or in response to any inquiry
that may be made, will inform any lender, lessor or other third party that has
or may have a lien or security interest or any other interest in property of CIE
that REG Marketing is the owner of the Feedstocks and the Biodiesel that is the
subject of this Agreement.
17. Product Segregation. CIE shall be allowed to add additional Feedstocks owned
by CIE as needed to meet the quality and yield requirements hereunder, so long
as such additional Feedstocks have cold flow characteristics that are capable of
meeting the cold flow specifications set out on the applicable Order or
Nomination, and the Biodiesel to be produced shall in any event meet the
specifications required hereunder, as modified by the Order or Nomination and
Acceptance applicable.
18. Failure to Process. If for any reason other than REG Marketing’s failure to
deliver Feedstocks as required under this Agreement (and other than a matter
covered by the force majeure provisions of this Agreement) CIE fails to process
the Feedstocks in to the certified Biodiesel within the time frame contemplated
by this Agreement, CIE will pay to REG Marketing the amount determined by first
multiplying the number of pounds of Feedstocks delivered to CIE times the
applicable percentage yield under Section 6 and converting to gallons to
determine the gallons of Biodiesel which should have been processed (“Required
Gallons”); second, subtracting the actual gallons of Biodiesel received by REG
Marketing from the Required Gallons to determine the number of gallons which CIE
failed to process (“Biodiesel Shortage”); and third, multiply the Biodiesel
Shortage by REG Marketing’s average market price per gallon of Biodiesel
delivered by CIE to REG Marketing up to such time of computation (or if none
delivered another reasonable method of determining the market value of Biodiesel
FOB Newton as may be agreed by the Parties, or otherwise determined if the
Parties can not so agree).
19. Facility Shutdowns. CIE agrees to notify REG Marketing of any scheduled
shutdowns a minimum of thirty (30) days in advance. In the event there are any
Facility shutdowns due to unscheduled power or mechanical problems which will
affect receiving or shipping schedules or are anticipated to continue for
twenty-four (24) hours or more CIE will notify REG Marketing as soon as
possible.
20. Tax Credits; Blending, Shipping & Loading. CIE will, at the request of REG
Marketing, blend the Biodiesel with petroleum diesel (supplied by CIE at its
cost) to create B99.9 biodiesel at no additional charge to REG Marketing. Any
excise tax or income tax credit or refund, including any blender’s credit or
refund (“Tax Credits”) relating to the Biodiesel delivered to REG Marketing will
be for the account of REG Marketing, and shall be submitted (as applicable) to
the United States Internal Revenue Service (“IRS”) or other appropriate entity
by CIE, unless otherwise requested by REG Marketing. CIE will retain the
exclusive right to any CCC Bioenergy refund or credit that the Biodiesel may
become eligible for. CIE will not claim any other Tax Credits relating to the
Biodiesel delivered to REG Marketing without the written consent of REG
Marketing.

 

- 5 -



--------------------------------------------------------------------------------



 



In addition, CIE shall fulfill the requests regarding additives and load
temperature as set out on the “Shipping/Loadout Request” form supplied by REG
Marketing and complete the loadout information for each load of Biodiesel
shipped, all as set out on the attached as Exhibit D hereto.
21. RINs and Biodiesel Certificates. CIE and REG Marketing shall cooperate with
each other to generate Renewable Identification Numbers (RINs) for the gallons
of Biodiesel produced pursuant to this Agreement, with such RINs to be the
property of REG Marketing. CIE and REG Marketing shall also cooperate with each
other to issue biodiesel certificates for the Biodiesel produced pursuant to
this Agreement, which certificates shall be suitable for REG Marketing’s use in
collecting the $1.00 per gallon blender’s tax credit. For purposes of clarity,
all gallons for these purposes shall be calculated on a temperature corrected
basis (at 60° F).
22. Force Majeure. Neither Party hereto shall be liable for any delay arising
from circumstances beyond its control including acts of God, riot or civil
commotion, industrial dispute, fire, flood, drought, act of government,
terrorist acts, war, or sabotage (except failures or delays resulting from a
lack of a Party’s funds), provided that the Party seeking to be excused shall
make every reasonable effort to minimize the delay resulting therefrom and shall
give prompt written notice of the force majeure event to the other Party. The
obligations of the Party giving notice, so far as they are affected by the force
majeure event, will be suspended during, but not longer than, the continuance of
the force majeure event. The affected Party must act with commercially
reasonable diligence to resume performance and notify the other Party that the
force majeure event no longer affects its ability to perform under the
Agreement.
23. Independent Contractor. CIE is acting hereunder and its services are
rendered to REG Marketing solely as an independent contractor. REG Marketing is
not authorized and shall not contract any obligations in the name of CIE as a
result of this Agreement (the Parties understanding that REG Marketing may have
such authority as may arise from other contracts entered in to by the Parties,
and including that Management and Operational Services Agreement dated August
22, 2006 (“MOSA”)). CIE accepts full and exclusive liability for the payment of
any and all contributions or taxes for unemployment and workers’ compensation
insurance, old age retirement benefits, pensions and annuities now or hereafter
imposed by any federal or state governmental authority which are measured by
wages, salaries or other remuneration paid to persons, and holds harmless REG
Marketing from any such liability. CIE agrees that in performing its duties
contemplated by this Agreement it shall comply with all applicable federal and
state laws, orders and regulations, and, to its knowledge, represents and
warrants that the Facilities are in compliance with existing environmental laws
and regulations and OSHA standards which may apply to the activities to be
performed by CIE hereunder.
24. Confidentiality.

  (a)  
“Confidential Information” of CIE and REG Marketing includes the terms of this
Agreement, the Feedstocks composition, the biodiesel specifications, all
business information of CIE and REG Marketing, including, but not limited to,
their respective pricing, supplier lists, quantities of supplies purchased, all
processing and manufacturing information of CIE and REG Marketing, all processes
and information used in the processing of Feedstocks into Biodiesel, and all
other confidential or proprietary information of CIE and REG Marketing. All
“Confidential Information” shall remain the sole property of the original owner
of that information.

 

- 6 -



--------------------------------------------------------------------------------



 



  (b)  
CIE and REG Marketing agree that (except as necessary for REG Marketing to meet
its obligations under the MOSA) they shall not for any purpose use or disclose
to any third party any Confidential Information not owned by it. Such
confidentiality obligations shall survive the expiration or earlier termination
of this Agreement.

25. Default. Each Party will be entitled to all damages (including costs and
reasonable attorney fees incurred in enforcement of such Party’s rights
hereunder) and other rights and remedies available at law or in equity, in
addition to any other remedies as may be provided in this Agreement, upon the
default or other failure to perform of the other Party; provided, however, that
before taking action to enforce such breach or terminating this Agreement the
Party claiming default or failure to perform shall first provide the defaulting
Party with written notice detailing the circumstances of its failure to meet its
obligations hereunder and an opportunity to cure such failure within ten
(10) days of such notice.
26. Miscellaneous.

  (a)  
Notices. Any notice (including Nominations and Acceptances) required or
permitted to be given pursuant to this Agreement is validly given if in writing
and: (i) personally delivered; (ii) sent by electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy and
a confirmation of delivery; or (iii) sent by prepaid registered mail or
recognized overnight carrier, addressed to the applicable party at its address
indicated below or to such other address as any party may specify by notice in
writing to the other. Any notice personally delivered on a business day will be
deemed conclusively to have been effectively given on the date notice was
delivered. Any notice given by facsimile or other means of electronic
communication will be deemed conclusively to have been given on the date
specified on the confirmation of such transmission. Any notice sent by prepaid
registered mail will be deemed conclusively to have been effectively given when
actually received. Notices shall be addressed as follows:

         
 
  If to REG Marketing:   416 S. Bell Avenue, PO Box 888
 
      Ames, IA 50010
 
      Attn: Brad Albin
 
      Fax:515-239-8019
 
       
 
  If to CIE:   3426 East 28th St. North
 
      Newton, IL 50208
 
      Attn: Derek Winkel
 
      Fax:641-791-1192

Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other parties in the manner
herein provided for giving notice. Any such notice, demand, request or other
communication shall be deemed given when mailed or delivered as aforesaid.

 

- 7 -



--------------------------------------------------------------------------------



 



  (b)  
Cumulative Remedies. The rights and remedies provided to CIE and REG Marketing
in this Agreement, or otherwise available at law or in equity, shall be
cumulative and may be exercised concurrently or successively.

  (c)  
Governing Law/Choice of Forum. This Agreement shall be deemed made and entered
unto in the State of Iowa and shall be governed and construed under and in
accordance with the laws of the State of Iowa without resort to said state’s
conflict of laws rules. The U.S. District Court for the Southern District of
Iowa, or if such court lacks jurisdiction, the Iowa District Court for Story
County, Iowa, shall be the venue and exclusive proper forum in which to
adjudicate any case or controversy arising either, directly or indirectly, under
or in connection with this Agreement. The Parties further agree that, in the
event of litigation arising out of or in connection with these matters, they
will not contest or challenge the jurisdiction or venue of these courts.

  (d)  
Amendments. This Agreement may not be modified or amended unless a written
amendment to this Agreement is executed by REG Marketing and CIE.

  (e)  
Severability. If any provision of this Agreement may be construed in two ways,
one of which would render the provision illegal or otherwise voidable and
unenforceable and the other of which would render the provision valid and
enforceable, such provision shall have the meaning which renders it valid and
enforceable. The language of all provisions of this Agreement shall be construed
according to its fair meaning and not strictly against REG Marketing or CIE. It
is the intention of the Parties that the provisions of this Agreement be
enforced to the fullest extent. In the event that any court shall determine that
any provision of this Agreement is unenforceable as written, the Parties agree
that the provision shall be amended so that it is severable and they shall be
interpreted and enforced as if all completely invalid or unenforceable
provisions were not contained in this Agreement. Partially valid and enforceable
provisions shall be enforced to the extent that they are partially valid and
enforceable.

  (f)  
Captions. Section captions are used only for convenience and are in no way to be
construed as a part of this Agreement or as a limitation of the scope of the
particular sections to which they refer. Words of any gender used in this
Agreement shall include any other gender, and words in the singular shall
include the plural where the context requires.

  (g)  
Assignment. Neither Party may assign any of its rights in or delegate any of its
duties under this Agreement without the prior written consent of the other
Party. Notwithstanding the foregoing, a Party (“Assignor”) may without the need
for consent from the other Party assign any or all of its rights, duties and
obligations under this Agreement to another entity, or to such Party’s affiliate
or successor (collectively herein “Assignee”), if such Assignee expressly
assumes all obligations not otherwise remaining with Assignor hereunder, and
Assignor nonetheless remains responsible hereunder.

 

- 8 -



--------------------------------------------------------------------------------



 



  (h)  
Interpretation. This Agreement has been prepared after extensive negotiation
between the Parties hereto, and if any ambiguity is contained herein, then in
resolving such ambiguity, no weight shall be given in favor of or against either
Party solely on account of its drafting this Agreement.

  (i)  
Entire Agreement. Time is of the essence of this Agreement. This Agreement
together with the Exhibits referenced herein constitute the entire agreement by
and between the Parties and all prior written and verbal agreements, proposals,
representations and other communications between the Parties regarding this
tolling arrangement are superseded.

  (j)  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument, and may be executed and delivered by facsimile
signature or similar means, which shall be considered an original.

  (k)  
Most Favored Terms. CIE represents and warrants as of the date hereof and
covenants and agrees from and after the date hereof that none of the provisions
offered to any other person or entity is or will be more favorable to such
person or entity than those offered under this Agreement, and, if they are or
become more favorable to any other person or entity during the term of this
Agreement or any continuation or extension thereof, CIE shall give written
notice thereof to REG Marketing, and REG Marketing shall have the option (which
option must be exercised by written notice to CIE with ten (10) business days
after notice thereof) to amend this Agreement to include any such more favorable
terms. If such option is exercised, CIE and REG Marketing shall execute an
appropriate written amendment to this Agreement.

  (l)  
MOSA Fee. In view of the fact that this Agreement is to process Feedstocks owned
by REG Marketing for the benefit of REG Marketing, REG Marketing agrees that CIE
shall not be required to pay the variable fee of $***/gal under the MOSA for the
volume of Biodiesel processed for and delivered to REG Marketing under this
Agreement.

IN WITNESS WHEREOF, CIE and REG Marketing have executed this Agreement as of the
date first shown above.

                  CENTRAL IOWA ENERGY, LLC       REG MARKETING & LOGISTICS
GROUP, LLC
 
               
By
  /s/ James Johnston       By:   /s/ Nile D. Ramsbottom
 
               
 
  Name: James Johnston           Name: Nile D. Ramsbottom
 
  Title:   Chairman           Title:   President

      ***  
Portions omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 

- 9 -



--------------------------------------------------------------------------------



 



Exhibit A
(Form of Order/Nomination)

 

- 10 -



--------------------------------------------------------------------------------



 



Exhibit B
Feedstock Specifications
REG Feedstock Specifications

                          Free Fatty                     Acid (as      
Insoluble       Color (FAC     Oleic)   Moisture   Impurities   Total MIU  
Scale)
Analytical Method
                   
 
  AOCS Ca 5a-40   AOCS Ca 2c-25   AOCS Ca 3a-46       AOCS Cc 13a-43
Feedstock Type
                   
 
                   
Choice White Grease
  <4   <1.0   <0.25   <2.0   Typical
BFT
  <4.0   <1.0   <0.25   <2.0   Typical

 

- 11 -



--------------------------------------------------------------------------------



 



Exhibit C
REG-9000 ASTM
Based off ASTM D 6751 Specifications

                  REG-9000       Test Method Test Parameter   Limit   Units  
(current revision)
Cloud point:
  Per Order   º C   D 2500 Allowable variance of +/- 2 ºC
Free Glycerin:
  <0.014   % Mass   D 6584
Total Glycerin:
  <0.16   % Mass   D 6584
Monoglycerides1:
  <0.500   % Mass   D 6584
Diglycerides2:
  <0.200   % Mass   D 6584
Triglycerides3:
  <0.150   % Mass   D 6584
Water & Sediment:
  <0.020   % Volume   D 2709
Acid Number:
  <0.40   Mg KOH/g   D 664
Visual Inspection:
  1, max   Haze   D 4176, procedure 2
Relative Density at 60ºF:
  0.85 – 0.90   n/a   D 1298 (BQ-9000)
Oxidation Stability (110 ºC):
  3 min or per
Shipping Request   Hrs   EN 14112
Flash ponit (closed cup):
  >93   º C   D 93
Alcohol Control
           
Option 1: Methanol
  <0.2   % Volume   EN 14110
Option 2: Flashpoint
  >130   º C   D 93
Moisture4:
  <0.020   %Volume   E203
Cold Soak Filtration:
  <200   Seconds   D6751 Annex
Sulfur:
  <10   Ppm   D 2622
Sodium & Potassium Combined:
  <2.0   Ppm (ug/g)   EN 14538
Calcium & Magnesium Combined:
  <1.0   Ppm (ug/g)   EN 14538
Phosphorus:
  <0.001   % Mass   D 4951
Carbon Residue:
  <0.05   % Mass   D 4530
Sulfated Ash:
  <0.02   % Mass   D 874
Kinematic Viscosity at 40 ºC
  3.8 – 5.0   Mm2/sec.   D 445
Copper Corrosion (3 hrs at 50 ºC):
  No. 1   n/a   D130
Distillation at 90% Recovered:
  360, max   º C   D 1160
Cetane Number:
  47, min   n/a   D 613

 

- 12 -



--------------------------------------------------------------------------------



 



Attachment B-2
REG-9000 EN
Based off EN 14214 Specifications

                      REG-9000         Test Parameter   Limit   Units   Method
Free Glycerin:
    0.014     % (m/m)   EN 14105
Total Glycerin:
    0.160     % (m/m)   EN 14105
Monoglycerides:
    0.500     % (m/m)   EN 14105
Diglycerides:
    0.200     % (m/m)   EN 14105
Triglycerides:
    0.150     % (m/m)   EN 14105
Ester Content:
  > 96.5   % (m/m)   EN 14103
Linolenic Acid Methyl Ester:
  12, max   % (m/m)   EN 14103
Polyunsaturate Methyl Ester:
  1, max   % (m/m)   EN 14103
Total Contamination:
  24, max   Mg/kg   EN 12662
Acid Number:
  < 0.40   Mg KOH/g   EN 14104
Cold Filter Plugging Point:
  Per Order   EN 14105   EN 116 Allowable variance of +/- 2 ºC
Density @ 15 ºC:
  860 – 900   Kg/m3   EN ISO 3675
Oxidate Stability:
  6 min or per Shipping Request   Hrs   EN 14112:2003
Flashpoint:
  > 170   ºC   EN ISO 3679
Idodine Value:
  120 Max   g/100g   EN 14111
Methanol Content:
  0.2, max   % (m/m)   EN 14110
Water Content:
  200, max   Mg/kg   EN ISO 12937
Sulfur Content:
  < 10   Mg/kg   EN ISO 20846
Phosphorus Content:
  < 10   Mg/kg   EN 14107
Sodium & Potassium Combined:
  < 2.0   Mg/kg   EN 14538 BX2000-547
Calcium & Magnesium Combined:
  < 2.0   Mg/kg   EN 14538 BS2000-547
Sulfated Ash:
  < 0.02   % (m/m)   ISO 3987
Kinematic Viscosity at 40 ºC
  3.5 – 5.0   Mm2/sec.   EN ISO 3104
Copper Corrosion @ 50 ºC for 3 hrs:
  1, max   n/a   EN ISO 2160
Cetane Number:
  51 Min.   n/a   EN ISO 5165
Carbon Residue @ 10% distillation remnant:
  0.3   % (m/m)   EN ISO 10370
Cold Soak Filtration:
  < 200   seconds   D 6217 Annex

 

- 13 -



--------------------------------------------------------------------------------



 



Exhibit D
(Shipping/Loadout Request)

 

- 14 -